1.The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 11-19 is/are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by either of Knox et al 2008/0001320 or Bille 2011/0210459 essentially for reasons of record as set forth in paragraph 3 of the previous action with these additional comments.
Applicant has suggested that the instant claims are not anticipated by the applied references since such references do not teach certain claimed aspects such as modulating the energy for a certain set of structures to modulate the hydrophilicity level in these structures within a phase wrapped zone.  However, as pointed out in the rejection, these aspects constitute functional limitations to which the prior art system is inherently capable of performing.  Hence, even if the instant functional language is not met, it is noted that applicant is claiming a system—ie, apparatus—and not a method.  Clearly, these aspects would need to be shown or rendered obvious in a method claim.  However, it is respectfully submitted that such is not the case for an apparatus claim.  As long as the claimed structure is met, apparatus claims are anticipated even if a claimed functionality is not taught since it must be assumed inherent that the prior art structure is inherently capable of performing the functionality.  See Ex parte Masham, 2 USPQ 1647, which stated “a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of that claimed.”   Again, the limitations of dependent claims 12-19 recite process limitations that do not further define the structure of claim 11.  It is submitted that the apparatus of the prior art is inherently capable of performing the process limitations of instant claims 12-19.  Functionalities and process limitations are submitted to be anticipated since the claimed structure does not differ from that of the prior art and hence the prior art must inherently be capable of performing in the instant manner.        
2.Applicant's arguments filed April 6, 2022 have been fully considered but they are not persuasive. Applicant submits that the instant claims are allowable over Bille and Knox et al since the prior art as applied does not show certain claimed functionalities and/or process limitations.  However, for the reasons already noted in paragraph 1, supra, this line of argument is not persuasive.  Apparatus claims require structure not shown in the prior art to be patentable under 102 over the prior art.  It is respectfully submitted that such is not the case for the instant claims, which must stand as anticipated over the prior art of either Bille or Knox et al as applied.     
3.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742